309 S.W.3d 350 (2010)
Laura BROWN, Claimant/Appellant,
v.
WAL-MART ASSOCIATES, INC., Employer, and
Division of Employment Security, Respondent/Respondent.
No. ED 92978.
Missouri Court of Appeals, Eastern District, Division One.
March 2, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 6, 2010.
Application for Transfer Denied May 25, 2010.
John J. Ammann, Saint Louis University Legal Clinic, St. Louis, MO, for appellant.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Claimant, Laura Brown, appeals from the Decision of the Labor and Industrial Relations Commission, disqualifying her from receiving unemployment benefits and affirming the decision of the Appeals Tribunal of the Division of Employment Security (the Division), with one member dissenting, that claimant left work voluntarily without good cause attributable to the work or her employer. The Decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the Decision of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).